DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112(b) rejection of claim 3 is moot because the claim has been canceled. 

Applicant’s arguments, see pages 6-7, filed 6/16/22, with respect to Bolt have been fully considered and are persuasive.  Bolt teaches heating the solution to temperatures below 100 C. The newly amended claims require heating the solution to at least 110 C.  
Therefore, the 102(a)(1) rejection of claims 1, 5, 7, 14, 15 and 17 as anticipated by Bolt has been withdrawn. 
The 102(a)(1) rejection of claim 3 as anticipated by Bolt is moot because the claim has been canceled. 
The 103 rejection of claims 6 and 12 as obvious over Bolt has also been withdrawn.

Applicant’s arguments, see pages 7-8, filed 6/16/22, with respect to Pathak have been fully considered and are persuasive.  The newly amended claims require PET, which is not taught or suggested by Pathak.
Therefore, the 103 rejection of claims 22-25 as obvious over Pathak has been withdrawn.

Applicant’s arguments, see page 8, filed 6/16/22, with respect to Protesescu have been fully considered and are persuasive.  The newly amended claims require PET, which is not taught or suggested by Protesescu.
Therefore, the 103 rejection of claims 22-26 as obvious over Pathak has been withdrawn.

Applicant’s arguments, see page 8, filed 6/16/22, with respect to the double patenting rejection have been fully considered and are persuasive.  092 claim 6 teaches heating the solution to 85 to 125 C to remove the solvent, but does not teach a separate annealing step.
Therefore, the obviousness double patenting rejection of claims 1-5 and 17-21 as obvious over the claims of 092 stands.

Allowable Subject Matter
Claims 1, 2 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bolt, teaches a method of making a perovskite-polymer composite but does not teach or suggest heating the solution to a temperature of at least 110 C.  Also see Protesescu which teaches a perovskite-polymer composite with a PMMA matrix.  The newly amended claims require a PET matrix.  A review of the prior art does not suggest modifying Protesescu by replacing the PMMA matrix with a PET matrix. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734